Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed March 16, 2021 is acknowledged.  Claims 1-10 are deleted.  Claims 11-12, 19 and 21 are amended.  Now, Claims 11-21 are pending.

 2.	Claim objection(s) in the previous Office Action (Paper No. 20210116) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210116) is/are removed.

4.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

Claim Rejections - 35 USC § 103
6.	Claims 11-21 are rejected under 35 U.S.C. 103 as being obvious over Pepe (US 3 754 971) and optionally as evidenced by Pike (US 2 942 019).
	For Claims 11 and 21, Pepe discloses a method of preparing urea-functional organopolysiloxane by reacting the corresponding amino-functional organopolysiloxane of formula III with 4-methylphenyl carbamate with 4-methylphenyl carbamate. (col. 2, line 58 to col. 3, line 38) Suitable moieties of (H)n-R- in formula III are exemplified in examples as 3-H2N(CH2)3- (Example 1), H2N(CH2)2NH(CH2)3- (Example 3), H2N(CH2)2NH(CH2)2NH(CH2)3- (Example 5), etc. Pepe is silent on the presently claimed ortho-substituted aryl carbamate of formula (VI). However, the foregoing 4-methylphenyl carbamate is an isomer of the ortho-substituted aryl carbamate of formula (VI). A prima facie case of obviousness exists. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) (Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.) Pepe’s 4-methylphenyl carbamate is a derivative of 4-methylphenol (p-cresol) that is an isomer of the presently claimed 2-methylphenol (o-cresol). For Claims 12-17, Pepe further teaches that suitable amino-functional organopolysiloxanes of formula III are taught by Pike. (col. 4, lines 18-27) Thus, Pike discloses linear or cyclic amino-functional organopolysiloxanes (col. 2, line 64 to col. 3, line 40 and Example VI) The linear amino-functional organopolysiloxane 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in Pike’s Example VI would correspond to Applicant’s Formula (I), where n = 2.12 (i.e., R2.12SiO(4-2.12)/2); while the corresponding n in a cyclic amino-functional organopolysiloxane would be 2.00. For Claims 18-20, in a broader embodiment, Pike discloses a linear amino-functional polyorganosiloxane having structural units represent by formula (3):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, where a is preferably 3 to 4. (col. 1, line 52 to col. 2, line 34) Therefore, in light of the linear amino-functional polyorganosiloxane taught in Example VI, Pike does teach a linear amino-functional 2)3-NH2 and a urea product thereof with sufficient specificity. 

Responsive to arguments regarding 35 USC § 103 rejection
7.	Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. 
	The Applicants’ principal argument against the rejection is that various unexpected beneficial results were observed if ortho-substituted aryl carbamates are used in the presently claimed processes.
	 The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). In re Lindner, 173 USPQ 356 (C.C.P.A. 1972)(Likewise, mere conclusory statements in the specification and affidavits are entitled to little weight when the Patent Office questions the efficacy of those statements. In re Hyson, 59 CCPA —, 453 F.2d 764, 172 USPQ 399 (1972), In re D'Ancicco, 59 CCPA —, 452 F.2d 1060, 172 USPQ 241 (1972))
	Examiner disagrees because Applicant’s assertion is a conclusory statement, rather than evidence. Especially, Applicant’s Examples merely compare the use of o-substituted aryl carbamate vs. unsubstituted aryl carbamate.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
May 14, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765